Title: To George Washington from George Washington Parke Custis, 8 June 1797
From: Custis, George Washington Parke
To: Washington, George

 

Dearest Sir
Nassau Hall [Princeton, N.J.]June 8 [1797]

With a heart oerflowing with gratitude, love, and joy, I return you thanks for your favour of the 4th ultimo, and could my words do justice to my feelings I would paint them in their highest tints, but words communicate ideas not sensations! Your letter fraught with what reason, prudence, and affection, only can dictate, is engraven on my mind, and taken root in a soil, which I shall cultivate and which I hope in God may become fruitfull, and Dearest Sir while I look up to that Providence which has preserved me in the late contest with the passions, and which has enabled me to do that which will redound to my honour permit me to make this humble confession, sanctioned by reason and mature deliberation viz. That if in any way or by any mean I depart from your direction or guardianship—Let me suffer as I and such an unprudent act deserve—Unfortunately man never will beleive untill convinced perhaps too late, by his own situation. That your letter and the directions therein contained were merely from the purest motives I cannot admit a doubt from one unto whom I have looked up to for support on earth and from whom I have experienced unbounded generosity[.] These things I am aware of, And let my endeavours to recompence be as great as yours to serve is all I can hope for, and what my conscience tells me I shall attain.
During my recess from College I was by no means idle, having with Doctor Smith compleatly studied the use of the Globes and got a pretty tolerable insight into geography—The course he means to pursue this summer privately I do not know except Priestleys elements of Natural History which I shall begin immediately—together with Smiths Constitutions.
I have at length obtained a room to myself and shall take for a room mate a Mr Cassius Lee son of Richard Henry a young man lately arrived from the Eastward where he has been pursuing his studies privately; he is of an amiable disposition and very well informed —I shall have an opportunity of giving you better information concerning him when he has resided with me some time, as yet he is perfectly agreable and very engaging—The Roman

history my class are now studying and as I am very well acquainted with it from having previously studied it with the Doctor, of course have some time for reading which I shall employ accordingly.
Accept Sir my sincere thanks, for not having revealed my situation to my family, no doubt it was most prudent—I had written to Mrs Law and given her some idea of the thing, supposing she might have gotten wind of it, and will in future endeavour to obliterate it from the memory of every one.
The things with which you commisioned me to obtain I accordingly provided, and suppose you have the accounts now for adjustments They are perfectly suitable and reasonable I hope. I am now in perfect health tho the summer is more disagreable for every thing I shall take particular care in eating fruit and drinking water as I have seen so many fatal instances of intemperance in both—June passes now very pleasantly as the Country affords many inducements to agreable recreation.
I now conclude with expressing what I allways have had nearest my heart, a desire of your esteem & be assured nought shall be wanting on my part for the obtaining of the same, and may That great Parent of the Universe prolong your days is the sincere prayer of your ever affectionate

G. W. P. Custis

